    Case 4:19-cv-01434-MWB-JFS Document 64 Filed 04/20/20 Page 1 of 4




             MIDDLE DISTRICT OF PENNSYLVANIA

BRIAN E. BOYER,

           Plaintiff,                 CIVIL ACTION NO. 4:19-cv-01434

           v.                         (BRANN, J.)
                                      (SAPORITO, M.J.)
DAVID DONKOCHIK, et al.,

           Defendants.

                           MEMORANDUM

     This is a pro se federal civil rights action. The plaintiff asserts

excessive force and failure to protect claims against the defendants in

connection with his arrest and detention on a technical parole violation

warrant. The plaintiff is currently incarcerated pending trial on related

criminal charges in state court.

     The defendant recently moved for leave to depose the plaintiff

pursuant to Rule 30(a)(2) of the Federal Rules of Civil Procedure, and we

granted that motion. (Doc. 53; Doc. 54.) Shortly thereafter, the plaintiff

moved to stay all proceedings in this civil case pending resolution of his

related criminal case to preserve his Fifth Amendment right against self-

incrimination. (Doc. 56.) In their response to the motion, the defendants

agree that a limited stay of some discovery is warranted, but they contend
     Case 4:19-cv-01434-MWB-JFS Document 64 Filed 04/20/20 Page 2 of 4




that only oral depositions should be stayed, while written discovery

should be permitted to proceed. (Doc. 62.)

      The decision to stay a case rests within the sound discretion of the

district court. Barker v. Kane, 149 F. Supp. 3d 521, 525 (M.D. Pa. 2016).

When deciding whether to stay a civil case pending resolution of a related

criminal proceeding, we consider the following factors:

          (1) the extent to which the issues in the civil and
          criminal cases overlap; (2) the status of the criminal
          proceedings, including whether [the moving party] ha[s]
          been indicted; (3) the [non-moving party’s] interests in
          expeditious civil proceedings weighed against the
          prejudice to the [non-moving party] caused by the delay;
          (4) the burden on the [moving party]; (5) the interests of
          the court; and (6) the public interest.

Id. at 525–26. 1

      The non-moving defendants here have conceded in their brief that

all six factors favor a stay in this case, with two qualifications. First, they

suggest that fairness requires a stay with respect to all parties, not just

the plaintiff. We agree.

      Second, the defendants contend that the stay should be limited to




      1 We note that, in the typical case, the party seeking a stay is the
defendant in both the criminal and civil cases. Here, however, it is the
civil plaintiff who is a defendant in related criminal proceedings.

                                     -2-
     Case 4:19-cv-01434-MWB-JFS Document 64 Filed 04/20/20 Page 3 of 4




oral depositions—such that written discovery would be permitted—

because interrogatories, requests for production, and other written

requests for information do not implicate the plaintiff’s Fifth Amendment

rights. 2 But here, we disagree. It is clear how oral deposition of a pro se

civil litigant concurrently defending himself against related criminal

charges might jeopardize his Fifth Amendment right against self-

incrimination, and the defendants concede as much. But written

discovery may also place such a litigant’s right against self-incrimination

in jeopardy, particularly where proceeding pro se. See, e.g., United States

v. Kordel, 397 U.S. 1, 7 (1970) (criminal defendant forfeited his right to

assert Fifth Amendment privilege regarding answers given to

interrogatories in a prior civil proceeding); United States v. Bell, 217

F.R.D. 335, 339–40 (M.D. Pa. 2003) (recognizing that, while the content

of voluntarily created documents are generally not protected by the Fifth

Amendment, in some circumstances it may protect against the compelled

act of producing them in discovery).


     2  A limited stay of discovery would be within our discretion. See,
e.g., Piazza v. Young, 403 F. Supp. 3d 421, 446 (M.D. Pa. 2019) (imposing
limited stay of some discovery and proceedings with respect to certain—
but not all—defendants). But we find a stay of all proceedings to be more
appropriate at this time.

                                   -3-
     Case 4:19-cv-01434-MWB-JFS Document 64 Filed 04/20/20 Page 4 of 4




     Under the circumstances of this case, having considered each of the

several Barker factors, we find a six-month stay of all litigation in this

case to be appropriate and fair to both sides. On or before October 15,

2020, the parties shall—jointly or separately—file written notice of the

status of the plaintiff’s criminal proceedings and the parties’ respective

position(s) with respect to whether the stay should be lifted, extended, or

modified upon expiration of that six-month period.

     An appropriate Order follows.




Dated: April 20, 2020                    s/Joseph F. Saporito, Jr.
                                         JOSEPH F. SAPORITO, JR.
                                         United States Magistrate Judge




                                   -4-
